Case 2:17-cv-11655-DPH-MKM ECF No. 23 filed 07/31/20        PageID.1796     Page 1 of 10



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 THOMAS GEORGE MANUEL,

           Petitioner,

 v.                                     CIVIL ACTION NO. 2:17-CV-11655
                                        HONORABLE DENISE PAGE HOOD
 BONITA J. HOFFNER,

         Respondent.
 _______________________________/

      ORDER DENYING MOTION FOR RELEASE/APPEAL ON BOND [#18]

       Before the Court is habeas petitioner Thomas George Manuel’s motion for

 release on bail pending a decision on his habeas petition. For the reasons stated

 below, the motion is DENIED.

       To receive bond pending a decision on the merits of a habeas corpus

 petition, a petitioner must show a substantial claim of law based on the facts and

 exceptional circumstances justifying special treatment in the interest of justice.

 Lee v. Jabe, 989 F.2d 869, 871 (6th Cir. 1993)(quoting Dotson v. Clark, 900 F.2d

 77, 79 (6th Cir. 1990)); See also Nash v. Eberlin, 437 F. 3d 519, 526, n. 10 (6th

 Cir. 2006). There will be few occasions where a habeas petitioner meets this

 standard. Dotson, 900 F. 2d at 79. Federal courts may grant bail when granting

 the writ. See Sizemore v. District Court, 735 F. 2d 204, 208 (6th Cir. 1984).

       Petitioner does not address in his motion that he has a substantial claim of


                                           1
Case 2:17-cv-11655-DPH-MKM ECF No. 23 filed 07/31/20         PageID.1797      Page 2 of 10



 law as to any of his claims raised in his petition. Following a jury trial in Genesee

 County Circuit Court, the jury convicted Petitioner of armed robbery, Mich. Comp.

 Laws § 750.529, assault with intent to do great bodily harm less than murder,

 Mich. Comp. Laws § 750.84, felon in possession of a firearm, Mich. Comp. Laws

 § 750.224f, and possession of firearm during the commission of a felony, Mich.

 Comp. Laws § 750.227b. The trial court sentenced Petitioner to prison for

 twenty-five to fifty years for the armed robbery and to lesser terms for the

 remaining convictions. The Michigan Court of Appeals affirmed Petitioner’s

 convictions, see People v. Manuel, No. 316756, 2014 WL 3705101 (Mich. Ct.

 App. July 24, 2014), and on March 31, 2015, the Michigan Supreme Court denied

 leave to appeal. See People v. Manuel, 497 Mich. 982; 861 N.W.2d 29 (2015).

       In 2016, Petitioner filed a motion for relief from judgment, which the trial

 court denied under Michigan Court Rule 6.508(D). See People v. Manuel, No.

 12-031348-FC (Genesee Cty. Cir. Ct. Apr. 26, 2016) (Docket No. 1-1, PageID.

 189-192). The Michigan Court of Appeals denied leave to appeal the trial court’s

 decision, see People v. Manuel, No. 334728 (Mich. Ct. App. Feb. 13, 2017)

 (Docket No. 1-1, PageID. 112), and Petitioner’s subsequent appeal to the

 Michigan Supreme Court was rejected as untimely on April 21, 2017. Id.,

 PageID. 115.

       Petitioner’s habeas corpus petition before the court raises the following

 grounds for relief are: (1) there was insufficient evidence to support his

                                           2
Case 2:17-cv-11655-DPH-MKM ECF No. 23 filed 07/31/20          PageID.1798     Page 3 of 10



 conviction for armed robbery; (2) the prosecutor failed to show due diligence in

 locating defense witnesses and also used perjured testimony to obtain a criminal

 conviction; (3) trial counsel was ineffective for failing to object to the prosecutor’s

 misconduct; (4) trial counsel was ineffective for failing to obtain the complainant’s

 mental health records and for failing to secure an expert witness to impeach the

 complainant’s testimony; (5) trial counsel was ineffective in failing to present

 evidence of the alleged victim’s character trait for violence; (6) trial counsel

 was ineffective for failing to challenge a biased juror for cause; (7) he was denied

 his Sixth Amendment right to a speedy trial; (8) the assistant prosecutor suborned

 perjury, obstructed justice, and failed to correct a witness’s perjury; (9) the verdict

 is against the great weight of the evidence; and (10) he was denied his right to

 effective assistance of appellate counsel. The State argues in an answer to the

 petition that these claims are meritless, procedurally defaulted, or not cognizable

 on habeas review.

       Petitioner’s habeas claims were adjudicated by a state court on the merits.

 Congress mandated the standards of review in federal habeas proceedings in

 1996 in the Antiterrorism and Effective Death Penalty Act (AEDPA). Recognizing

 the foundational principle that “[s]tate courts are adequate forums for the

 vindication of federal rights,” “AEDPA erects a formidable barrier to federal

 habeas relief for prisoners whose claims have been adjudicated in state court.”

 Burt v. Titlow, 134 S. Ct. 10, 15, 16 (2013); 28 U.S.C. § 2254(d). Under the

                                            3
Case 2:17-cv-11655-DPH-MKM ECF No. 23 filed 07/31/20           PageID.1799        Page 4 of 10



 AEDPA deference, the state court’s determinations of law and fact must be “so

 lacking in justification” as to give rise to error “beyond any possibility for

 fairminded disagreement.” Dunn v. Madison, 138 S. Ct. 9, 12 (2017) (per curiam)

 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). Because Petitioner

 failed to address how he would prevail on the merits of his claims, he is not

 entitled to release on bail pending review of his habeas petition.

       Exceptional circumstances warranting release during review “have been

 limited to situations where (1) the prisoner was gravely ill, (2) the prisoner

 committed a minor crime and is serving a short sentence, or (3) possibly where

 there was an extraordinary delay in processing the habeas petition.” Scheidler v.

 Berghuis, 07–cv–01346, 2008 WL 161899 (E.D. Mich. 2008) (citations omitted);

 see also Milstead v. Sherry, 07–cv–15332, 2009 WL 728540 (E.D. Mich. 2009)

 (citation omitted). Federal courts very rarely find “exceptional circumstances” and

 very rarely release petitioners before ruling on the merits of their claims.

 Blocksom v. Klee, 2015 WL 300261, at *4 (E.D. Mich. Jan. 22, 2015).

       Recent cases involving federal prisoners and COVID-19 have cautioned in

 basing compassionate release solely on the possibility of contracting COVID-19.

 In considering an application for compassionate release, the Court of Appeals for

 the Third Circuit recently noted "… the mere existence of COVID-19 in society

 and the possibility that it may spread to a particular prison alone cannot

 independently justify compassionate release." United States v. Raia, 20-1033,

                                             4
Case 2:17-cv-11655-DPH-MKM ECF No. 23 filed 07/31/20         PageID.1800     Page 5 of 10



 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020). "[T]he existence of a widespread

 health risk is not, without more, a sufficient reason for every individual subject to

 a properly imposed federal sentence of imprisonment to avoid or substantially

 delay reporting for that sentence," and stating that it is "imperative" that the courts

 "continue to carefully and impartially apply the proper legal standards that govern

 each individual's particular request for relief." United States v. Roeder, 20-1682,

 2020 WL 1545872, at *3 (3d Cir. Apr. 1, 2020). Courts have noted that,

               although the COVID-19 situation is an extraordinary one for
       the population at large in this country, including prisoners, and
       without diminishing in the least the fact that [Defendant] [may be]
       part of an especially at-risk COVID-19 population, [Defendant] has
       not shown that prison [or jail] authorities are unable or unwilling to
       address this serious problem within [facilities], or that [Defendant] is
       unable to take the general, protective measures applicable to all as
       of yet unafflicted persons, i.e., wash hands frequently, avoid touching
       the face and so forth. . . . Moreover, ... authorities may be able to
       isolate highly at-risk prisoners, such as [Defendant], more easily than
       isolation or ‘social distancing' is achieved in the general population,
       e.g., housing in administrative segregation, partial lockdowns or
       transfers. . . . Prisons [and jails] are certainly able to order their
       afflicted employees to stay at home, and can probably, more easily
       find testing opportunities for their essential employees than is yet
       possible for the general population. . . . Finally, prison and [other]
       officials are more likely to know who may be best subject to
       compassionate release ... than is the undersigned.

 United States v. Barai, No. 2:16-CR-00217-MCE, 2020 WL 1812161, at *2 (E.D.

 Cal. Apr. 9, 2020).

       Petitioner claims that the COVID-19 pandemic is an exceptional

 circumstance in light of his health conditions. He asserts that he suffers from



                                           5
Case 2:17-cv-11655-DPH-MKM ECF No. 23 filed 07/31/20          PageID.1801     Page 6 of 10



 sleep apnea, acute bronchitis, chronic obstructive pulmonary disease, chronic

 rhinitis, and sickle cell. Petitioner is currently housed in a domed, communal

 setting that houses 160 prisoners. There are 10 cubes in each hallway (there are

 2 hallways). The prisoners share a communal restroom, with three disinfectant

 bottles that are refilled three times a day. The prisoners also eat communally.

 Petitioner claims that social distancing cannot be practiced and he is at risk at

 contact COVID-19.

       The Respondent submitted various exhibits showing the State has taken to

 prevent and mitigate the COVID-19 spread within the Michigan Department of

 Corrections, and specifically, at Kinross. Michigan Governor Gretchen Whitmer

 issued an executive order that outlines protocols for the Michigan Department of

 Corrections (MDOC) to follow during the current crisis. Mich. Exec. Order No.

 2020-62. ECF No. 20, Exhibit A. The order requires screening all persons,

 including staff, entering a prison facility “in a manner consistent with guidelines

 issued by the Centers for Disease Control and Prevention.” Id., p. 2, ¶ 1.a. The

 order further limits visits and off-site appointments, and it orders social distancing

 to be practiced within the facilities. Id., p. 2–3, ¶¶ 1.b, 1.c, 1.k. Stringent cleaning

 of the facilities is directed “on a regular and ongoing basis.” Id., p. 2, ¶ 1.g. The

 order further requires MDOC to develop and implement protocols for prisoners

 who display symptoms of COVID-19. Id., p. 2, ¶ 1.d. The MDOC has

 implemented procedures that comply with the order. Healthcare staff are meeting

                                            6
Case 2:17-cv-11655-DPH-MKM ECF No. 23 filed 07/31/20          PageID.1802     Page 7 of 10



 with prisoners who display symptoms, and those who meet certain criteria are

 being tested. See 2020 Coronavirus (COVID-19) Response Q&A, Mich. Dep’t of

 Corr., ¶ 15, https://www.michigan.gov/corrections/ 0,4551,7-119-9741_

 12798-521973--,00.html (last visited May 15, 2020). Personal protective

 equipment, including masks, is being distributed to staff and prisoners. See

 https://medium.com/@MichiganDOC/mdoc-takes-steps-to- prevent-spread-of-

 coronavirus-covid-19-250f43144337 (last visited May 15, 2020). Prisoner

 transfers have been limited. See id. Respondent argues that through Executive

 Order 2020-62, as well as MDOC’s current procedures, the State has taken

 significant steps to combat the spread of COVID-19 within the prison system.

 The Respondent further asserts that the State and MDOC is closely monitoring

 this situation and will act as necessary to protect all those in Michigan, including

 its inmates housed in state correctional facilities.

       The Respondent claims that on April 8, 2020, MDOC Director Heidi

 Washington issued a Director’s Office Memorandum 2020-30, which outlined

 further steps and processes to protect staff and prisoners from the spread of

 COVID-19. ECF No. 29, Exhibit B. These include measures to develop isolation

 areas to place and treat prisoners who have tested positive for COVID-19. The

 Director’s Memorandum outlines a series of precautions staff must take to help

 COVID-19 from spreading. The Respondent queries that given these significant

 steps, it is not at all clear that Petitioner would be safer from contracting the

                                            7
Case 2:17-cv-11655-DPH-MKM ECF No. 23 filed 07/31/20         PageID.1803     Page 8 of 10



 COVID-19 virus upon release, where he will be in contact with multiple persons in

 his effort to reenter into society. The Respondent claims that those persons may

 not adhere to the social- distancing guidelines that have been advised by State

 authorities, much less the stringent procedures enacted by MDOC.

       The Respondent further notes that there has been extensive testing of

 inmates in the Kinross Correctional Facility, where Petitioner is incarcerated. As

 of May 14, 2020, at 9:00 p.m., there are 1539 prisoners at the Kinross

 Correctional Facility, with 1422 of those prisoners testing negative for COVID-19,

 1 prisoner testing positive for COVID-19, and 116 test results pending. See

 https://medium.com/@MichiganDOC/mdoc-takes-steps-to-prevent-spread-of-

 coronavirus-covid-19-250f43144337 (last visited May 15, 2 020).1 This testing

 regime will assist MDOC in implementing Governor Whitmer’s Executive Order as

 well as Director Washington’s Memorandum and thereby provide additional

 protection for inmates not just at the Kinross Correctional Facility, but at state

 correctional facilities throughout the State.

       Petitioner’s concern that he risks contracting COVID-19 in a prison setting

 is valid and understandable. Petitioner suffers from various health problems.

 However, the facility where he is currently incarcerated, does not appear to be a



       1
       As of July 27, 2020, out of 1,518 prisoner tested, 1 has
 tested positive. See, https://medium.com/@MichiganDOC/mdoc-
 takes-steps-to-prevent-spread-of-coronavirus-covid-19-250f4314433
 7 (last visited 7/28/20).

                                            8
Case 2:17-cv-11655-DPH-MKM ECF No. 23 filed 07/31/20         PageID.1804     Page 9 of 10



 facility where the virus is posing an inordinate risk to inmates. As noted by the

 Respondent, to date, only one inmate at Kinross has contracted the virus and no

 staff member has been diagnosed with the virus. As the Respondent has noted,

 the MDOC has taken several recent steps to mitigate and prevent the spread of

 the virus within its facilities, including producing masks for both prisoners and

 staff, using bleach during facility cleanings, increasing prisoner access to soap,

 modifying prisoner movement to decrease interaction between prison

 populations, suspending in person visits at prison facilities, and instituting a

 detailed protocol for testing and caring for inmates who show symptoms and/or

 are diagnosed with the virus.

       Reviewing the submissions by the parties, the Court finds that Petitioner

 has not shown that he has a substantial claim of law to prevail on his habeas

 petition. Petitioner also has not shown exceptional circumstances justifying

 special treatment in the interest of justice. Petitioner has shown he has various

 medical conditions, but he has not established he is gravely ill. Respondent has

 shown that the facility Petitioner is currently housed has only one positive test of

 COVID-19 by a prisoner and none by staff. It appears that testing has been

 instituted in this facility and mitigation efforts have been implemented.




                                           9
Case 2:17-cv-11655-DPH-MKM ECF No. 23 filed 07/31/20     PageID.1805   Page 10 of 10



        Accordingly,

        Petitioner’s Motion for Release/Appeal on Bond pending review of his

  petition [ECF No. 18] is DENIED.


                                        s/Denise Page Hood
                                        Chief Judge, United States District
  DATED: July 31, 2020




                                        10
